DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21, 28, and 35, the closest prior art reference, Morton et al. (US 2019/0301969 A1) (hereinafter Morton) teaches a system, method, and one or more computer-readable storage media embodying instructions that when executed by a processor (Para [0063]), causes the processor to perform the method comprising: determining, by a controller [110], a first wind pressure [P2] associated with a first probe [pressure port 2] (Para [0090, 0094-0096], see Fig. 6); determining, by the controller, a second wind pressure [P3] associated with the first probe [pressure port 3] (Para [0090, 0094-0096], see Fig. 6); determining, by the controller, a reference wind pressure [P1] associated with the first probe [central pressure port 1] (see Fig. 6); and calculating, by the controller, a first reference differential using the first wind pressure and the reference wind pressure (Para [0098-0099]). Schulze (US 2003/0126923 A1) (hereinafter Schulze) teaches calculating a second reference differential using a second wind pressure and a reference wind pressure and comparing the reference differentials for calculating the wind velocity (Para [0042-0061]). 
The prior art fails to teach or provide motivation for determining whether the pressure differential is less than or equal to zero and selecting, by the controller, the first probe for calculating a wind velocity relative to a vehicle in response to determining that the pressure differential is less than or equal to zero, in combination with the rest of the limitations found in the claims.
Regarding claims 22-27, they are dependent on claim 21.
Regarding claims 29-34, they are dependent on claim 28.
Regarding claims 36-40, they are dependent on claim 35. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861